Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142151-3                                                                                            Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  In re Estate of KAYLA V. CHENAULT, a Minor.                                                             Brian K. Zahra,
                                                                                                                     Justices
  _________________________________________
  JANET CHENAULT,
           Appellee,
  v                                                                SC: 142151, 142152
                                                                   COA: 288515, 289843
                                                                   Washtenaw Probate Court:
  CHERYL CHENAULT SHUMAKE,                                         07-000598-CY
  Individually and as Next Friend of KAYLA
  V. CHENAULT, a Minor,
                Appellant.
  _________________________________________/
  In re Estate of RICHARD H. CHENAULT II,
  Deceased.
  _________________________________________
  JANET CHENAULT, Personal Representative
  of the Estate of RICHARD H. CHENAULT II,
                 Appellee,
  v                                                                SC: 142153
                                                                   COA: 289845
                                                                   Washtenaw Probate Court:
  CHERYL CHENAULT SHUMAKE,                                         07-000712-DA
             Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the August 17, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2011                      _________________________________________
         d0321                                                                Clerk